Exhibit 10(g)

 

BANK OF AMERICA

EXECUTIVE INCENTIVE COMPENSATION PLAN

(as amended and restated effective December 10, 2002)

 

THIS INSTRUMENT OF AMENDMENT AND RESTATEMENT is executed effective as of
December 10, 2002 by BANK OF AMERICA CORPORATION, a Delaware corporation (the
“Corporation”).

 

Statement of Purpose

 

Pursuant to the Plan, certain covered associates of the Corporation may receive
annual incentive compensation based on the annual performance of the Corporation
consistent with the “performance-based compensation” requirements of Section
162(m) of the Internal Revenue Code. This Instrument amends and restates the
Plan to provide that annual incentive compensation may be awarded in the form of
a cash award, an award of restricted stock shares or restricted stock units
granted under the Corporation’s management stock plan, or any combination of
cash and restricted stock shares or units, provided that the aggregate amount of
the award does not exceed the maximum award amount pursuant to the objective,
performance-based compensation formula previously approved by the Corporation’s
stockholders.

 

In accordance with paragraph 7 of the Plan, the amendment and restatement of the
Plan set forth herein has been approved by the Board of Directors of the
Corporation.

 

NOW, THEREFORE, the Plan is hereby amended and restated in its entirety to
consist of the following paragraphs 1 through 9 effective as of the date hereof:

 

1.    Name:

 

This plan shall be known as the “Bank of America Executive Incentive
Compensation Plan” (the “Plan”).

 

2.    Purpose and Intent:

 

The Corporation established this Plan effective January 1, 1994 for the purpose
of providing certain of its senior executive officers with annual incentive
compensation based on the annual performance of the Corporation measured by
objective corporate financial performance measures. This amendment and
restatement is effective December 10, 2002. The intent of the Plan is to provide
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code. The provisions of the Plan shall be construed and interpreted to
effectuate such intent.

 

3.    Definitions:

 

For purposes of the Plan, the following terms shall have the following meanings:

 

“Closing Price” with respect to a share of the Corporation’s common stock means
the closing price on the relevant date of a share of Common Stock as reflected
in the report of

 



--------------------------------------------------------------------------------

composite trading of New York Stock Exchange listed securities for that day (or,
if no shares were publicly traded on that day, the immediately preceding day
that shares were so traded) published in The Wall Street Journal (Eastern
Edition) or in any other publication selected by the Committee; provided,
however, that if the shares are misquoted or omitted by the selected
publication(s), the Committee shall directly solicit the information from
officials of the stock exchanges or from other informed independent market
sources.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and references thereto shall include the valid Treasury regulations thereunder.

 

“Committee” means all of the members of the Compensation Committee of the Board
of Directors of the Corporation who are Outside Directors.

 

“Corporation” means Bank of America Corporation, a Delaware corporation, and any
successor thereto.

 

“Covered Associate” for a Plan Year means any associate of the Corporation whose
compensation is anticipated to be subject to the provisions of Section 162(m) of
the Code and who is designated by the Committee prior to April 1 of such Plan
Year as a “Covered Associate” under the Plan for such Plan Year, and any other
key associate of the Corporation designated by the Committee prior to April 1 of
a Plan Year as a “Covered Associate” under the Plan for such Plan Year.

 

“Fair Market Value” of a share of the Corporation’s common stock as of a given
date means the average Closing Price of a share of such common stock for the
five consecutive trading days ending on the applicable date.

 

“Net Income” means, with respect to a Plan Year, “net income” of the Corporation
for such Plan Year determined in accordance with generally accepted accounting
principles that would be reported in the Corporation’s Annual Report to
Shareholders for such Plan Year assuming payment of all awards under the Plan
for such Plan Year without reduction by the Committee.

 

“Outside Director” means an “outside director” within the meaning of Section
162(m)(4)(C)(i) of the Code.

 

“Plan Year” means the fiscal year of the Corporation beginning January 1 and
ending December 31.

 

“Restricted Stock” means either Restricted Stock Shares or Restricted Stock
Units.

 

“Restricted Stock Share” means a share of “Restricted Stock” awarded under, and
within the meaning of, the Stock Plan.

 

“Restricted Stock Unit” means a “Restricted Stock Unit” awarded under, and
within the meaning of, the Stock Plan.

 

2



--------------------------------------------------------------------------------

 

“Stock Plan” means the Bank of America Corporation 2003 Key Associate Stock
Plan, as the same may be in effect from time to time, or any successor plan
thereto.

 

4.    Administration:

 

The Committee shall be responsible for administering the Plan. The Committee
shall have all of the powers necessary to enable it to properly carry out its
duties under the Plan. Not in limitation of the foregoing, the Committee shall
have the power to construe and interpret the Plan and to determine all questions
that shall arise thereunder. The Committee shall have such other and further
specified duties, powers, authority and discretion as are elsewhere in the Plan
either expressly or by necessary implication conferred upon it. The Committee
may appoint such agents, who need not be members of the Committee, as it may
deem necessary for the effective performance of its duties, and may delegate to
such agents such powers and duties as the Committee may deem expedient or
appropriate that are not inconsistent with the intent of the Plan. The decision
of the Committee upon all matters within its scope of authority shall be final
and conclusive on all persons, except to the extent otherwise provided by law.

 

5.    Operation:

 

(a) Prior to April 1 of a Plan Year, the Committee shall designate the Covered
Associates for the Plan Year.

 

(b) Subject to the Committee’s discretion to reduce awards under the Plan, each
Plan Year each Covered Associate for such Plan Year shall be entitled to an
award under the Plan equal to two-tenths of one percent (0.20%) of the
Corporation’s Net Income for such Plan Year.

 

(c) Notwithstanding the provisions of paragraph 5(b) to the contrary, the
Committee in its sole and exclusive discretion may reduce (including a reduction
to zero) any award to a Covered Associate otherwise payable under the Plan for a
Plan Year.

 

(d) For awards with respect to the 2002 Plan Year and thereafter, at the time
the Committee determines the amount of the award to a Covered Associate for the
Plan Year under paragraphs 5(b) and 5(c) above, the Committee may also
determine, in its sole and exclusive discretion, to deliver that amount to the
Covered Associate either (i) all in cash, (ii) all in the form of an award of
Restricted Stock or (iii) in a combination of cash and Restricted Stock, subject
to the following provisions:

 

  (i)   If and to the extent the Committee determines to deliver all or a
portion of the award under the Plan in the form of Restricted Stock, the whole
number of such Restricted Stock Shares or Restricted Stock Units shall be
determined by dividing the dollar value of the portion of the award to be
delivered in the form of Restricted Stock by the Fair Market Value of the
Corporation’s common stock on the applicable grant date, and rounding up to the
next whole share (provided that in no event will such rounding up cause the
total amount of the award to exceed the maximum amount set forth in paragraph
5(b) above).



 

 

3



--------------------------------------------------------------------------------

 

  (ii)   The grant date for any award of Restricted Stock hereunder for a Plan
Year shall be February 15 of the following Plan Year, or if that February 15 is
not a business day, the next preceding business day.

 

  (iii)   The Committee, in its sole and exclusive discretion, shall determine
(i) whether an award of Restricted Stock hereunder to a Covered Associate shall
be in the form of Restricted Stock Shares or Restricted Stock Units and (ii) all
of the other terms and conditions of the Restricted Stock award, including
without limitation all vesting and forfeiture provisions and the treatment of
dividends or dividends equivalents prior to vesting. Pursuant to the Stock Plan,
such award shall be evidenced by an award agreement.

 

(e)    In accordance with Section 162(m)(4)(C)(iii) of the Code, prior to any
payment of cash or grant of Restricted Stock under the Plan for a Plan Year, the
Committee shall certify in writing the amount of Net Income for such Plan Year.

 

(f)    Any portion of a Covered Associate’s award under the Plan for a Plan Year
to be delivered in cash shall be paid by the Corporation to such Covered
Associate, less applicable payroll and withholding taxes, within seventy-five
(75) days after the certification by the Committee as provided in paragraph
5(e). Notwithstanding the foregoing, a Covered Associate may be eligible to
defer a portion of the Covered Associate’s cash award for the Plan Year pursuant
to the terms and provisions of the Bank of America 401(k) Restoration Plan (or
any successor thereto).

 

(g)    If the employment of a Covered Associate for a Plan Year is terminated
for any reason during the Plan Year, the Covered Associate shall not receive any
award under the Plan for such Plan Year.

 

(h)    Notwithstanding any provision of the Plan to the contrary, a reduction in
the amount otherwise payable to a Covered Associate for a Plan Year as provided
in paragraph 5(c) or paragraph 5(g) above shall not result in a recalculation of
Net Income for such Plan Year.

 

6.    Shareholder Approval:

 

Shareholder approval for and ratification of the Plan was last obtained at the
annual shareholders’ meeting held during April 1997. The continued effectiveness
of the Plan is subject to its approval and ratification by the shareholders of
the Corporation at such other times as and to the extent required by Section
162(m)(4)(C)(ii) of the Code.

 

7.    Amendment, Modification and Termination of the Plan:

 

The Board of Directors of the Corporation may amend, modify or terminate the
Plan at any time, provided that no amendment, modification or termination of the
Plan shall reduce the amount payable to a Covered Associate under the Plan as of
the date of such amendment, modification or termination.

 

4



--------------------------------------------------------------------------------

 

8.    Applicable Law:

 

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the state of
Delaware.

 

9.    Miscellaneous:

 

A Covered Associate’s rights and interests under the Plan may not be assigned or
transferred by the Covered Associate. To the extent the Covered Associate
acquires a right to receive payments from the Corporation under the Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Corporation. Nothing contained herein shall be deemed to create a trust of
any kind or any fiduciary relationship between the Corporation and the Covered
Associate. Designation as a Covered Associate in the Plan shall not entitle or
be deemed to entitle a Covered Associate to continued employment with the
Corporation.

 

IN WITNESS WHEREOF, this instrument has been executed by an authorized officer
of the Corporation as of the day and year first above written.

 

BANK OF AMERICA CORPORATION

By:

 

/s/    J. STEELE ALPHIN        

--------------------------------------------------------------------------------

   

J. Steele Alphin

Corporate Personnel Executive

“Corporation”

 

5